Title: From George Washington to Joseph Mandrillon, 29 August 1788
From: Washington, George
To: Mandrillon, Joseph



Sir,
Mount Vernon August 29th 1788

I have lately received, with a grateful sensibility, the Miscellaneous Collection in verse and prose, which you have had the goodness to send to me, accompanied by your letter under date of May the 24th—for both of which I pray you to accept my warmest thanks.

But, Sir, I consider you as a patriot of the world, earnestly solicitous for the freedom and prosperity of all nations. And I should do injustice to my feelings, not to go beyond common expressions of personal civility, in testifying my sense of the uniform and able exertions you have made in favor of the cause and reputation of the United States of America. Your honest endeavours to confute the erroneous reports that had been scattered in Europe, respecting the partial commotions in Massachusetts, were truly laudable and merit the applause of every patriot. As I know of no European Character better calculated or more disposed to make good use of authentic History of the Insurrections in Massachusetts. It possesses the merit of being written with simplicity and impartiality; and will tend to destroy the idle opinions that were propagated in the English News Papers on the subject. All the accounts of our being in great Jeopardy from a war with the Savages are equally groundless, and seem principally designed to deter People from migrating to America.
We flatter ourselves your patriotic wishes and sanguine hopes respecting the political felicity of this Country will not prove abortive. we hope, from the general acquiescence of the States so far, with small exceptions, in the proposed Constitution, that the foundation is laid for the enjoyment of much purer civial liberty and greater public happiness than have hitherto been the portion of Mankind. And we trust the western world will yet verify the predictions of its friends and prove an Asylum for the persecuted of all Nations. With sentiments of great esteem and respect, I have the honor to be yours &c.

Go. Washington

